ON PETITIONS FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(May 26, 1989)
In Lanasse v. Travelers Insurance Co.,1 we did not require indemnification because the indemnitee s negligence, which proximately caused the injury, was “not even remotely related to the operation ... of the [indemnitor’s] vessel.” In this case, Faustug was towing the drilling rig to its final destination, the towing was interrupted by an interlude in which the drilling rig released its anchors, and McMoRan retrieved the anchors so that Faustug might resume towage services. McMoRan’s negligent retrieval of the anchors, one of many causes of the casualty, was the direct and necessary precursor to recommencing Faustug’s towage services. The claims brought against McMoRan, therefore, arose out of and were connected with Faus-tug’s performance of towage services, and Faustug is obliged to indemnify it.
Whether Continental and ODECO should recover the $950,118.47 paid for their release is, as Continental states in its application for rehearing, an issue that is unnecessary for us to reach, and we intimate no opinion on it.
Continental Insurance Company’s and Faustug’s petitions for rehearing are therefore DENIED and no member of the panel or Judge in regular active service of this court having requested that the Court be polled on rehearing en banc (Federal Rules of Appellate Procedure and Local Rule 35), the suggestion for Rehearing En Banc is DENIED.

. 450 F.2d 580, 584 (5th Cir.1971), cert. denied, 406 U.S. 921, 92 S.Ct. 1779, 32 L.Ed.2d 120 (1972).